Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
Objection is made to claim 28 for minor informalities:  “by or 0.5% or less” should be amended to “by [[ or ]] 0.5% or less”.

Objection to the Specification
Objection is made to the title portion of eh specification for failing to agree with the category of invention to which the pending claims are directed.

Objection is made to the Cross-Reference to Related Applications section of the specification for failing to reflect the patenting of the parent application including the patent number.

Rejections Not Based on Prior Art
Claims 21 – 28, 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 refers to “a uniform population of liposomes.”  It is unclear with repect to what attribute of the popular is uniform.  Uniform as to whether unilamellar or of substantially the same defined size.”  See   [0014]:

    PNG
    media_image1.png
    230
    417
    media_image1.png
    Greyscale


Rejections over Prior Art
Claims 21 – 22, 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by any one of:
USP 20180153806 to Zho, 
USP 20150174070 to Cheng, and
USP 11103455 to Garruto.
US 20180153806 to Zho describes a population of liposomes having a polydispersity index (PDI) of 0.01 or less and a diameter of 20 – 120 nm:

    PNG
    media_image2.png
    170
    406
    media_image2.png
    Greyscale
 
US 20150174070 to Cheng describes a population of liposomes having a polydispersity index (PDI) of 0.01 or less with diameters 10 -0200 nm [0038]. 
US 11103455 to Garruto describes a population of liposomes having a polydispersity index (PDI) of 0.01 (col 11 line 16) and a diameter of 100 nm or less (col 10 line 45). 

Claims 21 – 22, 33 – 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20130101666 to Park.  US 20130101666 to Park describes a population of amphiphilic lipid-containing [0041] liposomes (Liposome 8, Table 3) having a polydispersity index (PDI) of 0.01 or less (0.005) and a diameter of 143 nm.  Per claim 34, Parks describes liposomes with fluorescent labels [0093].

Claims 21 – 22, 34, 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20210079392 to Thibonnier.  US 20210079392 to Thibonnier describes a population of liposomes having a polydispersity index (PDI) of 0.01 or less and a peak mean diameter of 140 nm [0273].  Per claim 34, the reference describes liposomes with fluorescent labels [0274].

Claims Not Rejected Over Prior Art
	Objection is made to claims 23-28, 39-40 for dependence on a rejected base claim, but are not rejected over prior art.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152